PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $751.74 for damage to his vehicle caused by a piece of tile that fell from the ceiling of the Wheeling Tunnel while he was traveling on 1-70 in Ohio County. However, claimant’s recovery is limited to the amount of his insurance deductible feature which is $100.00.
In its Answer, respondent admits the validity of the claim and that the amount of $100.00 is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination. ' r
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $100.00.
Award of $100.00.